Farmer, J.
The intervenor always has his separate action in a court of'competent jurisdiction; C. P. 391; and hence, that provision of the Code which allows interventions and prescribes that they shall be filed in the same court with the main demand, must be understood as referring its cases where the court, under the Constitution, is competent to try the demand of intervenor.
*752.The Parish Courts, under Constitution of 1868, could not try the title to property worth more than $500, nor pass up on an intervention for a claim exceeding that amount. 26 An. 591; 27 An. 366.